 



Exhibit 10.6
Director Compensation Summary
Persons elected at our annual meetings as directors and who hold no executive
office with us or any of our affiliates are entitled to receive an annual
retainer of $20,000 (before May 2005, $15,000) and a further retainer of $10,000
if such director acts as chairman of the Audit Committee or $7,500 if such
director acts as chairman of the Compensation Committee or Corporate Governance
and Nominating Committee. Also, each non-executive director is entitled to
receive a fee of $1,000 per director meeting or any committee thereof, and to be
reimbursed for reasonable fees and expenses incurred in connection with their
service as directors. During the last fiscal year, six directors received the
annual retainer in full, one director received three-fourths of the annual
retainer, one director received one-half of the annual retainer and two
directors received one-quarter of the annual retainer. Such retainers and fees
paid to directors will be provided, at the director’s election, 50% in cash
compensation with the remaining 50% payable in our common shares, or 100%
payable in our common shares. Beginning in fiscal 2006, non-employee directors
are granted restricted share units for 12,500 common shares when they join the
board of directors. Prior to fiscal 2006, non-employee directors were granted
50,000 options to purchase common shares when they joined the board of
directors. In fiscal 2005 we granted options to purchase 150,000 common shares
to persons who served as directors during that period pursuant to our 2004
Performance Incentive Plan, 50,000 of which were for a new director and 50,000
to each of the Chairs of the Audit Committee and the Corporate Governance and
Nominating Committee. On August 8, 2005 (fiscal 2006) the Board (1) granted
12,500 restricted share units to each of Harald Ludwig and Hardwick Simmons,
each of whom joined the Board on June 30, 2005 and each of whom is a
non-employee director; (2) granted 37,500 common shares to Harry Sloan our
former Chairman; and (3) cancelled options to purchase 150,000 common shares to
Harry Sloan.

